Title: From Thomas Jefferson to William Hendrick, 17 July 1806
From: Jefferson, Thomas
To: Hendrick, William


                        
                            Sir
                            
                            Washington July 17. 06.
                        
                        Your favor of the 7th. has been duly recieved; but the cursory reading which the pressure of other business
                            has obliged me to give to it does not enable me to understand the description in the letter, so as to form a judgment of
                            the Mouldboard you propose. indeed other duties so constantly require my attention that I do not now permit myself to
                            indulge in studies of this kind, altho’ most agreeable to me. the mould board, described in the letter to Sr. John Sinclair
                            was first made by me in 1794. when I was retired to a private life on my farm. it appeared to me to do it’s work with less
                            difficulty than any other form I had tried. it was made with a square toe. it afterwards occurred that the making of it
                            with a sharp toe would have some advantages, & particularly that of shortening the plough. I then had the paper printed,
                            of which I inclose you a copy, to shew how it might be done, preserving rigorously the principle of the former one. it
                            will bear more resemblance to what you propose than the square toed one does. I shall be happy if something still better
                            can be done, believing the defective form of the mouldboard to be the most common vice of our ploughs. Accept my
                            salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    